Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant asserts (page 6 of Remarks):
a)	Salkintzis does not teach or disclose “receiving, by a wireless device via a first access network, an indication to modify a single-access packet data unit (PDU) session to a multi-access PDU session via a second access network”.
b)	However, the Examiner very kindly directs applicant to “UE 205 includes a protocol stack containing an IP layer 201, a virtual interface layer 203, a WLAN interface 207, and a 5G radio interface 209.  After sending the single request to establish a data connection (e.g., a MA-PDU session), as described herein, the UE 205 receives a request to set up a first data bearer for the data connection (corresponding to the first child PDU session 225) over the 5G RAN 215 and a request to set up a second data bearer for the data connection (corresponding to the second child PDU session 230) over the WLAN 220 (Salkintzis, ¶0049). Further, method of a UE for establishing a multi-access data connection includes communicating with a mobile communication network over both a first access network and a second access network and transmitting a request, over the second access network, to establish a data connection.  The method includes receiving a first request to set up a first data bearer for the data connection over the first access network in response to the request and receiving a second request to set up a second data bearer for the data connection over the second access network 
Also, procedure 600 begins as the UE 205 wants to establish a MA-PDU session over both access networks and sends a NAS message to AMF 145 which includes a "PDU Session Establishment Request" (see operation 602).  In the embodiments of FIG. 6A, the NAS message is sent over the 5G RAN 215 (e.g., the 3GPP access network), but in other embodiments the NAS message may be sent over the non-3GPP access network.  The NAS message includes a single PDU session identity and a Multi-access parameter which indicates that the UE 205 wants to establish a multi-access PDU session (Salkintzis, ¶0102). Therefore, UE receives a request to modify single PDU session to multi PDU session.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3.	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
4.	Therefore, the limitations of the claims are met and the rejection is made final. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 6-7, 21-22, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 20190274178 A1) in view of LIU (US 20200374965 A1). 
As per claim 1, Salkintzis teaches a method comprising: receiving, by a wireless device via a first access network (Salkintzis, ¶0102, receiving by UE via 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Salkintzis, ¶0102, an indicator to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session via non-3GPP access network).

	However, Salkintzis does not explicitly teach determining that the second access network is not available; and sending, by the wireless device to a computing device and based on the determining that the second access network is not available, a parameter indicating that the wireless device has no radio coverage for the second access network.  
 	In the same field of endeavor, LIU teaches determining that the second access network is not available (LIU, ¶0070, determining that the secondary access network is unavailable); and sending, by the wireless device to a computing device and based on the determining that the second access network is not available (LIU, ¶0068 and ¶0070, sending by the terminal device to primary access network device (i.e. computing device) and based on determining that the secondary access network is unavailable), a parameter indicating that the wireless device has no radio coverage for the second access network (LIU, ¶0068 and ¶0070, a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network does not meet a preset condition (therefore the terminal device has low or no radio coverage)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Salkintzis in order to provide a communication method, an access network device and a terminal device, which can control a secondary connection 
As per claim 2 as applied to claim 1 above, Salkintzis teaches, wherein the computing device comprises a session management function (SMF) (Salkintzis, ¶0101, session management function or SMF146).  
As per claim 6 as applied to claim 1 above, Salkintzis teaches wherein the receiving the indication comprises receiving a session modification command (Salkintzis, ¶0102, PDU session establishment request message or command) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 7 as applied to claim 6 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Salkintzis, ¶0098 and ¶0104, traffic matching rule of multi access PDU session). 
As per claim 21, Salkintzis teaches a method comprising: receiving, by a wireless device via a first access network (Salkintzis, ¶0102, receiving by UE via RAN 215 of 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Salkintzis, ¶0102, an indicator to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session via non-3GPP access network).

 	In the same field of endeavor, LIU teaches determining that the second access network is available (LIU, ¶0069, determining that the secondary access network is available); and sending, by the wireless device to a computing device and based on the determining that the second access network is available (LIU, ¶0068-69, sending by the terminal device to primary access network device (i.e. computing device) and based on determining that the secondary access network is available), a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Salkintzis in order to provide a communication method, an access network device and a terminal device, which can control a secondary connection between the terminal device and a secondary access network device to improve the throughput of the user plane data.
As per claim 22 as applied to claim 21 above, Salkintzis teaches, wherein the computing device comprises a session management function (SMF) (Salkintzis, ¶0101, session management function or SMF146).  
or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 26 as applied to claim 25 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Salkintzis, ¶0098 and ¶0104, traffic matching rule of multi access PDU session). 
As per claim 27, Salkintzis teaches a method comprising: sending, by a base station to a wireless device via a first access network Salkintzis, Fig.6A and ¶0102, sending by RAN 215 (i.e. base station, ¶0039) via 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Salkintzis, Fig.6A and ¶0102, an indicator to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session via non-3GPP access network); and sending, to a computing device, an acknowledgement for modifying the single-access PDU session to the multi-access PDU session (Salkintzis, Fig.6A and ¶0102 and ¶0110, sending to SMF 146 session modification acknowledgement message (step 526) to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session). 

In the same field of endeavor, LIU teaches receiving, from the wireless device, a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, receiving from terminal device a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Salkintzis in order to provide a communication method, an access network device and a terminal device, which can control a secondary connection between the terminal device and a secondary access network device to improve the throughput of the user plane data.
 	As per claim 28 as applied to claim 27 above, Salkintzis teaches wherein the acknowledgement comprises a session modification command acknowledgement (Salkintzis, Fig.6A and ¶0110, session modification acknowledgement message/command (step 530)).   
As per claim 29 as applied to claim 27 above, Salkintzis teaches wherein the computing device comprises an access and mobility management function (AMF) device (Salkintzis, Fig.6A and ¶0110, AMF 145).  

As per claim 31 as applied to claim 27 above, Salkintzis teaches wherein the receiving the indication comprises receiving a session modification command (Salkintzis, ¶0102, PDU session establishment request message or command) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 32 as applied to claim 31 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Salkintzis, ¶0098 and ¶0104, traffic matching rule of multi access PDU session). 
 	As per claim 33 as applied to claim 27 above, Salkintzis teaches, wherein the sending the acknowledgement for modifying the single-access PDU session to the multi-access PDU session (Salkintzis, ¶0089, receiving or sending an acknowledgment in response to PDU session modification request) is based on receiving the parameter indicating that the wireless device has radio coverage for the second access network (Salkintzis, ¶0086 and ¶0089, based on receiving parameter indicating that UE can receive service (i.e. network coverage) via non-3GPP access network). 

Salkintzis (US 20190274178 A1) in view of LIU (US 20200374965 A1) and further in view of DAO (US 20180198867 A1). 
 	As per claim 5 as applied to claim 1 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network (DAO, ¶0280 and ¶0282, based on the indication of radio capability to change or modify PDU session via RAN nodes (first, second, or more)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
 	As per claim 20 as applied to claim 1 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify the existing single- access PDU session to the multi-access PDU session using the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify an existing single- access PDU session to the multi-access PDU session using the second access network (DAO, ¶0444, sending to SMF session Modification rejected (i.e. negative acknowledgement) which indicates rejection of PDU sessions modification using target/second RAN).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
	As per claim 23 as applied to claim 21 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the second access network, an indication for registration of the second access network. 

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003). 
 	As per claim 24 as applied to claim 21 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 34 as applied to claim 27 above, Salkintzis in view of LIU teaches a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 
However, Salkintzis in view of LIU does not explicitly teach wherein the parameter further indicates that the wireless device supports the multi-access PDU session.
 	In the same field of endeavor, DAO teaches wherein the parameter further indicates that the wireless device supports the multi-access PDU session (DAO, ¶0151, parameters indicating that UE is supporting multiple PDU sessions).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643